******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      JAMES M. MCCONNELL v. KATHLEEN A.
              MCCONNELL ET AL.
                  (SC 19257)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
        Argued February 11—officially released April 21, 2015

  Elizabeth M. Christofaro, with whom, on the brief,
were Mark R. Cramer and Lila M. McKinley, for the
plaintiffs in error (Andrews & Young, P.C., et al.).
  Jane R. Rosenberg, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the defendant in error.
                          Opinion

   ESPINOSA, J. The dispositive question that we must
answer in this case is whether a trial court’s order
requiring attorneys who are not parties and who are not
representing parties to underlying litigation to appear in
court and subject themselves to examination, was a
final judgment that may be challenged by way of a writ
of error. This matter arises from an appeal brought by
James M. McConnell (McConnell) from an order of the
Probate Court authorizing certain distributions to Kath-
leen Anne McConnell Hewitt and Amy McConnell Sheri-
dan from the John E. McConnell Living Trust (trust).
In that appeal, McConnell claimed that he was a benefi-
ciary of the trust and that he had received no notice of
the proceedings that had resulted in the Probate Court’s
order. Concerned by this allegation, the defendant in
error, the Superior Court in the judicial district of New
London (trial court), issued an order to show cause
why McConnell’s appeal should not be sustained and
the Probate Court’s order vacated. The trial court
ordered the plaintiffs in error, Andrews & Young, P.C.,
Lois Andrews and James Young, who had represented
Hewitt in the Probate Court proceedings, to appear in
court at a hearing on the order to show cause. The
plaintiffs in error appeared at the hearing and were
subject to examination. Thereafter, the plaintiffs in
error filed this writ of error challenging the trial court’s
order that they appear in court. We conclude that the
order was not a final judgment and, therefore, may not
be challenged by way of a writ of error. Accordingly,
the writ of error must be dismissed.
   The record reveals the following undisputed facts
and procedural history. In 2000, John E. McConnell
created the trust and named his three children, McCon-
nell, Hewitt and Sheridan, as beneficiaries. In June,
2010, after learning that Sheridan, as cotrustee of the
trust, had distributed $409,000 from the trust to herself,
Hewitt filed in the Probate Court an application for a
trust accounting, reimbursement of the trust, removal
of a trustee, appointment of a successor trustee,
removal of the attorney in fact, a restriction on changing
the residence of John E. McConnell, and for payment
of attorney’s fees (application). The plaintiffs in error
represented Hewitt during proceedings on the applica-
tion in the Probate Court. On January 25, 2011, the
Probate Court approved a stipulated agreement, pursu-
ant to which Hewitt would receive $600,000 from the
trust, plus attorney’s fees, Sheridan would receive
$166,000 from the trust and would be permitted to keep
$409,000 that had previously been distributed to her,
and McConnell would receive $35,000.
  Although McConnell was a trust beneficiary and had
an interest in the proceedings on Hewitt’s application,
McConnell was not named as an interested party in the
application and did not receive notice of the Probate
Court proceedings. McConnell first learned of the pro-
ceedings in October, 2011, at which time he contacted
the Probate Court. On December 8, 2011, the Probate
Court held a status conference. On that same date, the
Probate Court issued an order, stating that ‘‘McConnell
is satisfied with the results from the status hearing and
as such the [trust] file shall be [c]losed and [r]ecorded.’’
   McConnell then appealed to the trial court from the
Probate Court’s January 25 and December 8, 2011
orders, claiming that he had not been listed as an inter-
ested party or beneficiary in Hewitt’s application, that
he had not received notice of the proceedings and that
he would not have consented to the terms of the stipu-
lated agreement if he had had the opportunity to partici-
pate. McConnell’s complaint and reasons for appeal
named Richard M. Hoyt, Jr., the current trustee of the
trust, and Hewitt and Sheridan as defendants. There-
after, the trial court ordered ‘‘interested parties . . .
to show cause why the [appeal] should not be sustained
and the decrees/orders of the Probate Court entered/
dated January 25, 2011, and December 8, 2011, be
vacated.’’ In the order to show cause, the court stated
that, on the basis of the evidence that it had reviewed
to date, the court could find that Hewitt, Sheridan and
their attorneys had failed to alert the Probate Court
that McConnell, as a trust beneficiary, was entitled to
notice of the proceedings on Hewitt’s application,
despite their statutory duty to do so. The court found
that the failure of the attorneys to comply with rule 3.3
of the Rules of Professional Conduct governing candor
toward the tribunal had induced the Probate Court to
commit reversible error. On September 30, 2013, the
trial court ordered that the show cause order be sent
to Andrews & Young, P.C., and to other attorneys who
had been involved in the proceedings in the Probate
Court. On October 17, 2013, the trial court ordered that
the hearing on the order to show cause would continue
on October 22, 2013, and ordered the plaintiffs in error
and the other attorneys to appear at the hearing and
to bring their files relating to the Probate Court pro-
ceedings.
  On October 22, 2013, the plaintiffs in error filed a
motion to vacate the order requiring them to appear
and for a protective order. On that same date, counsel
for the plaintiffs in error appeared at the scheduled
hearing and stated that, because the plaintiffs in error
had not been served with a subpoena to appear and
the trial court did not have the authority to order non-
parties to appear in court without proper service of a
subpoena, the plaintiffs in error were not in attendance.
The trial court then ordered the clerk of the court to
prepare a capias for Andrews and Young. The court also
denied the motion to vacate and for a protective order.
  To avoid being arrested pursuant to the capias,
Andrews and Young appeared in court and advised the
trial court that, by doing so, they were not waiving their
position that the trial court did not have the authority to
order their appearance. Andrews and Young ultimately
testified about their involvement in the proceedings
before the Probate Court over the course of two days.
Hewitt and Sheridan were also called as witnesses, but
they both refused to testify after invoking their fifth
amendment right against self-incrimination.
   Thereafter, the plaintiffs in error filed this writ of
error contending that the trial court did not have the
authority to order them to appear at the hearing on the
order to show cause. The trial court contends that its
order requiring the plaintiffs in error to appear in court
was not a final judgment and, therefore, may not be
challenged by way of a writ of error. In response, the
plaintiffs in error contend that the order of the trial
court was a final judgment because it ‘‘terminat[ed] a
separate and distinct proceeding . . . .’’ (Internal quo-
tation marks omitted.) State v. Curcio, 191 Conn. 27, 31,
463 A.2d 566 (1983); id. (‘‘[a]n otherwise interlocutory
order is appealable in two circumstances: [1] where
the order or action terminates a separate and distinct
proceeding, or [2] where the order or action so con-
cludes the rights of the parties that further proceedings
cannot affect them’’). We agree with the trial court.
   Practice Book § 72-1 (a) provides: ‘‘Writs of error for
errors in matters of law only may be brought from a
final judgment of the superior court to the supreme
court in the following cases: (1) a decision binding
on an aggrieved nonparty; (2) a summary decision of
criminal contempt; (3) a denial of transfer of a small
claims action to the regular docket; and (4) as otherwise
necessary or appropriate in aid of its jurisdiction and
agreeable to the usages and principles of law.’’ (Empha-
sis added.) The lack of a final judgment deprives this
court of subject matter jurisdiction over a writ of error.
See Green Rock Ridge, Inc. v. Kobernat, 250 Conn. 488,
498, 736 A.2d 851 (1999) (‘‘[j]ust as an appeal, a writ of
error requires a final judgment as a predicate’’); see
also State v. Fielding, 296 Conn. 26, 38, 994 A.2d 96
(2010) (‘‘absence of a final judgment is a jurisdictional
defect that [necessarily] results in a dismissal of the
appeal’’ [internal quotation marks omitted]).
  Both parties in the present case agree that the trial
court’s order requiring the plaintiffs in error to appear
in court and its denial of their motion to vacate and
for a protective order were akin to discovery orders,
and that discovery orders generally are considered
interlocutory. See Green Rock Ridge, Inc. v. Kobernat,
supra, 250 Conn. 498 (‘‘[a]n order issued upon a motion
for discovery is ordinarily not appealable because it
does not constitute a final judgment’’ [internal quotation
marks omitted]). The plaintiffs in error contend, how-
ever, that, pursuant to this court’s decision in Woodbury
Knoll, LLC v. Shipman & Goodwin, LLP, 305 Conn.
750, 48 A.3d 16 (2012), a discovery order directed at a
nonparty is a final judgment because it satisfies the first
prong of Curcio. In Woodbury Knoll, LLC, the plaintiff
in error, Finn, Dixon & Herling, LLP (Finn Dixon), had
been served with a subpoena duces tecum in a case in
which its former clients, Woodbury Knoll, LLC, Wood-
bury Knoll II, LLC, Paredim Partners, LLC and David
Parisier (collectively, the Woodbury Knoll parties), had
alleged legal malpractice against another law firm, Ship-
man & Goodwin, LLP (Shipman). Id., 752–53. Finn
Dixon and the Woodbury Knoll parties filed objections,
motions to quash the subpoena and motions for protec-
tive orders, claiming that much of the material sought
by Shipman was covered by the attorney-client privilege
and the attorney work product doctrine. Id., 753–54.
Shipman objected to the motions to quash and for a
protective order and filed a motion to compel produc-
tion of the requested materials. Id., 754. The trial court
ultimately granted Shipman’s motion to compel. Id. Finn
Dixon then filed a writ of error challenging the order
of the trial court, and Shipman claimed that the writ
of error should be dismissed for lack of a final judgment.
Id., 754–55. This court concluded that because Finn
Dixon was a nonparty to the underlying action and was
‘‘not involved in any way with the lawsuit between the
[Woodbury Knoll parties] and [Shipman]’’; id., 762; ‘‘the
discovery order . . . is a final judgment because it sat-
isfies the first prong of Curcio . . . .’’ Id.; see also State
v. Curcio, supra, 191 Conn. 31 (‘‘[a]n otherwise interloc-
utory order is appealable . . . where the order or
action terminates a separate and distinct proceeding’’).
   We have recently clarified, however, that our holding
in Woodbury Knoll, LLC, that the relevant discovery
order was a final judgment under the first prong of
Curcio and, therefore, could be challenged by way of
a writ of error, was not based solely on the fact that
Finn Dixon was a nonparty to the underlying action,
but was also based on the fact that ‘‘the discovery order
. . . was not intertwined with the underlying proceed-
ing.’’ Niro v. Niro, 314 Conn. 62, 71 n.4, 100 A.3d 801
(2014). We further explained in Niro that a discovery
order directed at a nonparty does not arise from a
separate and distinct proceeding, but is intertwined
with the underlying action when the information sought
in the order is required by the finder of fact to resolve
the issues raised in that action. Id., 69 (‘‘we conclude
that the [discovery] order did not arise from a separate
and distinct proceeding because the personal records
and documents to which it was directed are required
by the trial court in order to resolve the underlying
action’’).
   In the present case, the trial court ordered the plain-
tiffs in error to appear in court so that they could be
examined about certain events that took place during
the Probate Court proceedings on Hewitt’s application.
Because both Hewitt and Sheridan had invoked their
fifth amendment right not to testify at the hearing on
the order to show cause, the attorneys for the parties
to the Probate Court proceedings were a critical source
of information regarding the failure to give notice of
those proceedings to McConnell. Thus, the discovery
order was directed at materials that were required by
the trial court in order to resolve the issues raised in
McConnell’s appeal and, therefore, the order was inex-
tricably intertwined with the underlying proceeding.
Accordingly, we conclude that the trial court’s discov-
ery order did not constitute a final judgment under the
first prong of Curcio merely because the plaintiffs in
error were not parties to McConnell’s appeal.
    The plaintiffs in error also claim, however, that there
are important policy considerations that militate in
favor of allowing them to bring this writ of error because
the trial court’s order implicated the attorney-client
privilege. They again rely on this court’s decision in
Woodbury Knoll, LLC. See Woodbury Knoll, LLC v.
Shipman & Goodwin, LLP, supra, 305 Conn. 769
(‘‘there are strong policy considerations for excepting
a nonparty attorney asserting a claim of privilege from
the ordinary rule requiring a party to be held in con-
tempt prior to being able to challenge a discovery
order’’). In Woodbury Knoll, LLC, however, the trial
court had expressly rejected Finn Dixon’s claim that
the privileged materials could not be disclosed, and
ordered their disclosure. Id., 755. In contrast, the trial
court in the present case did not expressly order the
production of privileged information, but sustained the
specific objections of the plaintiffs in error that were
based on the attorney-client privilege. We recognize
that, on at least one occasion, the trial court rejected
a claim that certain information was privileged and
required its disclosure. We decline, however, to extend
our holding in Woodbury Knoll, LLC, that a discovery
order expressly requiring nonparty attorneys to pro-
duce information that is indisputably subject to the
attorney-client privilege constitutes a final judgment,
to rulings on disputes as to whether a specific item of
information is subject to the attorney-client privilege.
As this court previously has stated, ‘‘[t]he opportunities
for delay that would become available if every disclo-
sure order that might arguably implicate the attorney-
client privilege could be appealed before trial are over-
whelming to contemplate.’’ Melia v. Hartford Fire Ins.
Co., 202 Conn. 252, 258, 520 A.2d 605 (1987). Moreover,
even if the information that the trial court required the
plaintiffs in error to disclose were privileged, immediate
review of the specific ruling could provide no relief
because the information has already been disclosed,
and there is no ‘‘clear and definite discovery order’’
requiring the disclosure of additional privileged materi-
als. Woodbury Knoll, LLC v. Shipman & Goodwin, LLP,
supra, 761. Accordingly, we conclude that the trial
court’s order requiring the plaintiffs in error to appear
at the show cause hearing and to bring their client files
was not a final judgment from which a writ of error
may be brought.
  The writ of error is dismissed.
  In this opinion the other justices concurred.